 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                  ***
 6    DEVON PRESCOTT, et al.,                              Case No. 2:18-cv-00296-GMN-CWH
 7                           Plaintiffs,
                                                           ORDER
 8          v.
 9    SLIDE FIRE SOLUTIONS, LP,
10                           Defendant.
11

12          Presently before the court is plaintiffs Devon Prescott and Brooke Freeman’s emergency

13   motion for authorization to issue evidence preservation subpoenas (ECF No. 37), filed January

14   29, 2019.

15          This case arises from allegations that defendant Slide Fire Solutions, LP (“Slide Fire”)

16   manufactures and sells bump stock devices that convert semiautomatic firearms into machine

17   guns. (Compl. (ECF No. 1-2) at 10.) Plaintiffs further allege that Slide Fire designed,

18   manufactured and/or sold the bump stock device used by Stephen Paddock during the 2017 Route

19   91 Harvest Festival shooting. (Id. at 9-10.)

20          Plaintiffs now move for authority to issue a preservation subpoena to Paddock’s estate, the

21   Las Vegas Metropolitan Police Department, and the Federal Bureau of Investigation’s Las Vegas

22   Office to preserve any and all evidence in their possession. (Emergency Mot. (ECF No. 37) at 6.)

23   Plaintiffs argue that Paddock’s estate’s administrator intends to advocate for the destruction of

24   Paddock’s weapons at a court hearing scheduled in March of 2019. (Id. at 4.) Further, plaintiffs

25   claim that the FBI and LVMPD’s issuance of final reports in the investigation of the shooting

26   may result in the loss of evidence. (Id.) According to plaintiffs, the possibility that evidence may

27   be destroyed before discovery is conducted in this case necessitates an order that evidence be

28   preserved.
 1           Considering plaintiffs’ contentions that evidence pertinent to this case may be destroyed,

 2   the court will handle the matter in an expedited fashion. Plaintiffs must serve a Rule 45 subpoena

 3   and a copy of this order on Paddock’s estate, LVMPD, and the FBI’s Las Vegas office by

 4   February 1, 2019. Plaintiffs must file proof of that service by February 4, 2019. Defendant’s

 5   response to this motion is due February 8, 2019, and plaintiffs must reply by February 14, 2019.

 6   An entity receiving a subpoena shall serve its objection on plaintiff within 14 days of service, as

 7   provided by Rule 45(d) of the Federal Rules of Civil Procedure.

 8           IT IS THEREFORE ORDERED that plaintiffs must serve a Rule 45 subpoena and a copy

 9   of this order on Paddock’s estate, LVMPD, and the FBI’s Las Vegas office by February 1, 2019.

10   Objections to plaintiffs’ subpoena are due to plaintiffs by February 14, 2019.

11           IT IS FURTHER ORDERED that plaintiffs must file proof of service by February 4,

12   2019.

13           IT IS FURTHER ORDERED that plaintiffs’ emergency motion shall be briefed on the

14   following schedule:

15           Responses are due February 8, 2019

16           Replies are due February 14, 2019

17

18           DATED: January 30, 2019

19
20

21                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


                                                 Page 2 of 2
